Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed February 15, 2022 have been entered and considered. Claims 3, 5, 8, 11 and 19 have been canceled. Claims 1 – 2, 4, 6 – 7, 9 – 10, 12 – 18 and 20 are pending in this application. Further, in view of amendment and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejections over Hyun in view of Futai as detailed in Office action dated August 16, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4, 6 – 7, 9, 12 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. KR 101562510 B1 (Hyun) in view of MITR JP 48087120 A [MITR]. English abstract and Machine translation of the KR and JP patents is relied upon herein.
    
Considering claims 1 – 2, 4, 7 and 20, Hyun teaches a method for producing a PAN-based carbon fiber, comprising: a step of combining acrylonitrile with a vinyl imidazole co-monomer to form a co-polymer composition; a step of melt-spinning the co-polymer composition to form a fiber; a step of annealing the fiber; a step of stabilizing the fiber; and a step of carbonizing the fiber [0054 and claim 4]. Further, Hyun does not recognize the use of the claimed additive, nor the effects of its use. However, MITR, which belongs to the same technical field of producing an acrylonitrile-based fiber, teaches a method for producing an acrylonitrile­ based fiber as a carbon fiber precursor, including the step of adding a peroxide to perform firing in a short time when producing  a carbon fiber by using an acrylonitrile-based fiber as a carbon fiber precursor; wherein the step of adding the peroxide additive may be performed before or after fiber formation. The method according to the disclosure uniformly dissolves or disperses the peroxide in the spinning dope comprising the acrylonitrile based polymer [Bottom of Page 3]. Therefore, it would have been obvious to one of skill in the art before the effective filing dated of this application to include the step of adding a peroxide additive as taught by MIRT to Hyun’s process when it is desired to realize the stabilizing or carbonization steps at a lower temperature and or shorter time. As to the claimed characteristics, these would have been inherently present to the prior product, because of the use of same materials. 

Considering claims 6 and 9, MIRT as noted above teaches that the additive maybe added after fiber formation. Further, applying additives by sizing or fiber finishing in the process of making carbon fibers is well known in the art, see for example US 2013/0224470 A1 or US 20140346409 A1. Therefore, it would have been obvious to one of skill in the art before the effective fining date of this application to select a sizing or fiber finishing method to apply the peroxide additive in Hyun-MIRT.  

Considering claim 12, which is dependent on claim 1, and specifies the that the acrylonitrile and the co-monomer. Further, Hyun teaches at [0025] that the amount of each monomer in a co­polymer may change within the range of 1 wt % to 99 wt %. Thus, rendering obvious the additional limitation in the subject claims.  

Considering claim 13, which is dependent on claim 1, and specifies the type of the co-monomer. Further, Hyun teaches at [0027] that the vinyl imidazole co-monomer is selected from the group consisting of 1-vinyl imidazole, 2-vinyl imidazole, 4- vinyl imidazole, and 1-methyl-2-vinyl imidazole. 

Considering claim 14, which is dependent on claim 1, and specifies the features wherein a step of adding a plasticizer is further included, and the plasticizer is an oligomer of acrylonitrile-co-methyl-1-imidazole acrylate. Further, Hyun teaches that before melting a co-polymer composition to form a fiber, a step of adding a plasticizer, which is an oligomer of acrylonitrile-co-methyl-1-imidazole acrylate, to the co-polymer composition is further included [Claim 6]. 

Considering claim 15, which is dependent on claim 1, and specifies the feature wherein the melt-spinning is carried out at 100 to 200 degrees C in an inert atmosphere. Further, Hyun teaches that the extrusion temperature of a melted fiber is 100 to 200 degrees C in an inert atmosphere [0031]. 

Considering claim 16, which is dependent on claim 1, and specifies the feature wherein the annealing is carried out at 100 to 150 degrees C under tension. Further, Hyun teaches that a drawn fiber is heated or annealed at the temperature from 100 to 150 degrees C with tensile force applied thereto [0031]. 

Considering claim 17, which is dependent on claim 1, specifies the content of a plasticizer. Further, Hyun teaches at [0034] that the plasticizer is in the range of 5 to 10 wt % of a co-polymer composition. 

Considering claim 18, which is dependent on claim 1, and specifies the feature wherein a plasticizer is an oligomer of acrylonitrile-co-N-imidazole acrylate having a molecular weight ranging from 1000 to 2000 Daltons. Hyun in view of MIRT appear to be silent regarding the molecular weight of said plasticizer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to optimize the e molecular weight of the plasticizer since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed molecular weight range is critical and has unexpected results. In the present invention, one would have been motivated to optimize the molecular weight of the plasticizer motivated by the desire to provide the carbon fibers with the desired properties.  
   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun et al. KR 101562510 B1 (Hyun) in view of MIRT JP 48087120 A (MIRT) and further in view of Sanbuichi JP 2016169252 A (Sanbuichi) . English abstract and Machine translation of the KR and JP patents is relied upon herein.

Considering claim 10, which is dependent on claim 9, specifies the feature wherein the additive is selected from the group consisting of BHT and a BHT additive. Hyun in view of Futai is silent regarding the use of the claimed additives. However, Sanbuichi teaches the use of dibutylhydroxytoluene (BHT) as highly effective additive for suppressing initial thermal deterioration [0041]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include BHT as an additive in Hyun MIRT process when it is desired to avoid any initial thermal degradation in the process of making the carbon fibers. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/LARISSA ROWE EMRICH/Examiner, Art Unit 1789